DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (claims 1-16) in the reply filed on 10/5/2022 is acknowledged.  The traversal is on the ground(s) that presently amended claim 1 is allowable and therefore there is unity of invention.  This is not found persuasive because the instant claims are rejected by prior art below.  Therefore, there is no shared special technical feature among Groups I, II, III, and IV.
The requirement is still deemed proper and is therefore made FINAL.
Claims 17-30 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 10/5/2022.

Claim Objections
Claims 1, 3, 5-7, 11, 15, and 16 are objected to because of the following reasons:
With respect to claim 1, 
line 3, the phrase “rubber particulates and derivatives thereof” should have the “and” replaced with “or” because rubber particulates are exclusive from their derivatives and cannot be simultaneously present,
lines 3-4, the phrase “expanded polystyrene and derivatives thereof” should have the “and” replaced with “or” because expanded polystyrene particulates are exclusive from their derivatives and cannot be simultaneously present, and
line 5, the period after “thereof” should be replaced with a comma or semi-colon.
With respect to claim 3, 
line 3, the term “expanded polystyrene” has antecedent basis “expanded polystyrene particulates” in claim 1.  To have consistent language, it is suggested that “expanded polystyrene” be amended to “expanded polystyrene particulates” and
line 4, the term “rigid polymers” has antecedent basis with “particulates of one or more rigid polymers” in claim 1.  To have consistent language, it is suggested that “rigid polymers” be replaced with “particulates of one or more rigid polymers”.
With respect to claim 5, line 3, the term “the rigid polymeric particulates” has antecedent basis as “particulates of one or more rigid polymers” as recited in claim 1.  To be consistent, it is suggested that “the rigid polymeric particulates” be replaced with “the particulates of one or more rigid polymers”.
With respect to claim 6, line 4, the term “the rigid polymeric particulates” has antecedent basis as “particulates of one or more rigid polymers” as recited in claim 1.  To be consistent, it is suggested that “the rigid polymeric particulates” be replaced with “the particulates of one or more rigid polymers”.
With respect to claim 11, the term “said at least one antifoam” is inconsistent with previous recitation in line 2 of “at least one antifoaming” and should read as “the least one antifoaming”.
With respect to claim 15, line 3, the term “said desiccant” is inconsistent with previous recitation in line 2 of “at least one desiccant” and should read as “said at least one desiccant”.
With respect to claim 16, line 2, the term “said pigment” is inconsistent with previous recitation “at least one on pigment” and should read as “said at least one pigment”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1, 3, and 5, the phrase “and (or) derivatives thereof” when applied to “rubber particulates” and “expanded polystyrene particulates” is unclear because the term “derivatives” extends the scope of components and rubber particulates and expanded polystyrene particulates in a way that it is not known, i.e., do the “derivatives thereof” include coagulated or coalesced particulates, or are the “derivatives thereof” only extending the scope of “rubber” or “polystyrene”?  If the latter, how so?
With respect to claim 5, it contains the trademark/trade name Unicel.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe expanded polystyrene and, accordingly, the identification/description is indefinite.
With respect to claim 8, it is not clear if the term “at least one thickener” or “at least one other thickener” refers back to the “thickeners” that is a part of the “additives” portion in claim 7.  
With respect to claim 9, it is not clear if the term “at least one biocide” refers back to the “biocides” that is part of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “biocides” in claim 7 and then singular or plural “at least one biocide” in claim 9.
With respect to claim 10, it is not clear if the term “at least one pH neutralizer/stabilizer” refers back to the “pH neutralizers/stabilizers” that part of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “pH neutralizers/stabilizers” in claim 7 and then singular or plural “at least one pH neutralizer/stabilizer” in claim 10.
With respect to claim 11, it is not clear if the term “at least one antifoaming” refers back to the “antifoamings” that is part of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “antifoamings” in claim 7 and then singular or plural “at least one antifoaming” in claim 11.  Also, in lines 2-3, it is unclear what “based on hydrophobic components” refers because there are not explicit hydrophobic components and the basis is not associated with an amount.  
With respect to claim 12, it is not clear if the term “at least one dispersant” refers back to the “dispersants” that is port of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “dispersants” in claim 7 and then singular or plural “at least one dispersant” in claim 12.
With respect to claim 13, it is not clear if the term “at least one fillers” refers back to the “fillers” that is port of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “fillers” in claim 7 and then singular or plural “at least one filler” in claim 13.
With respect to claim 14, it is not clear if the term “at least one adherent coalescent” refers back to the “coalescent” that is port of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “adherents” in claim 7 and then singular or plural “at least one adherent coalescent” in claim 14.
With respect to claim 15, it is not clear if the term “at least one desiccant” refers back to the “desiccantss” that is port of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “desiccants” in claim 7 and then singular or plural “at least one desiccant” in claim 15.
With respect to claim 16, it is not clear if the term “at least one pigment” refers back to the “pigments” that is port of the “additives” portion of claim 7.  If they are the same, it is noted that there is an inconsistency in language by first using plural “pigments” in claim 7 and then singular or plural “at least one pigment” in claim 16.
With respect to claims 2, 4, 6, and 7, they are rejected for failing to cure the deficiency of the claim from which they depend.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Wendtland (WO 2011-026757, machine translation).
Wendtland discloses a building material composition comprising a component A prepared from  40-95 wt % of a polymer dispersion including preferred acrylic polymer (paragraph 0035), 1.0-2.0 wt % polystyrene (thermoplastic) particles, 0.1-5 wt % hollow microspheres (paragraphs 0097-0102) which are polystyrene (paragraphs 0042 and 0180), 10-25 wt % rubber particles (paragraphs 0104-0106).  The polymer dispersion has a solids content of 55-65 wt % (paragraph 0030), which provides for an amount of acrylic polymer of 22-62 wt % and an amount of water of 25 to 43 wt %.  Wendtland discloses the addition of various additives (paragraph 0083).
Wendtland fails to explicitly disclose that the total amount of additives if 19-21 wt %, however, it is the examiner’s position that it would have been well within the skill of one of ordinary skill in the art to utilize suitable amounts of additives for their desired effects.  
The amounts taught by Wendtland overlap with the claimed ranges.  It is well settled that where the prior art describes the components of a claimed compound or compositions in concentrations within or overlapping the claimed concentrations a prima facie case of obviousness is established.  See In re Harris, 409 F.3d 1339, 1343, 74 USPQ2d 1951, 1953 (Fed. Cir 2005); In re Peterson, 315 F.3d 1325, 1329, 65 USPQ 2d 1379, 1382 (Fed. Cir. 1997); In re Woodruff, 919 F.2d 1575, 1578 16 USPQ2d 1934, 1936-37 (CCPA 1990); In re Malagari, 499 F.2d 1297, 1303, 182 USPQ 549, 553 (CCPA 1974).
Therefore, it would have been obvious to one of ordinary skill in the art to utilize the claimed ingredients in amounts like claimed.
	With respect to claim 3, Wendtland discloses 1.0-2.0 wt % polystyrene (thermoplastic) particles, 0.1-5 wt % hollow microspheres (paragraphs 0097-0102), and 10-25 wt % rubber particles (paragraphs 0104-0106).  These relative amounts based on total polymeric particulates are about 59-96 rubber particulates, 0.4-31 wt % hollow microspheres, and 3.2-16 wt % thermoplastic particles.
	With respect to claim 4, Wendtland discloses that the particles can be from waste material.
	With respect to claim 6, Wendtland discloses that the polystyrene particle have size of 0.1-3 mm (paragraph 0041), that the rubber particles have size of 0.01-3.0 mm (paragraph 0055), and that the hollow (expanded polystyrene) particles have particle size of 1-300 μm (paragraph 0063).

Allowable Subject Matter
Claims 7-16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  Wendtland fails to fairly disclose or suggest the specific combination of additives comprising thickeners, biocides, pH neutralizer/stabilizers, antifoamings, dispersants, filler, coalescents, desiccants, and pigments in a total amount based on the waterproofing composition of 19-2 wt %.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICKEY NERANGIS whose telephone number is (571)272-2701.  The examiner can normally be reached on 8:30 am - 5:00 pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on (571)272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Vickey Nerangis/
Primary Examiner, Art Unit 1763


vn